Citation Nr: 1446479	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-01 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative arthritis of the right knee and hips.

3.  Entitlement to service connection for chronic fatigue, claimed as a sleep disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty in the Army from June 1957 to June 1960 and from October 1990 to July 1991.  The Veteran also had service in the Army reserves.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for degenerative arthritis of the right knee and hips, chronic fatigue, skin disorder, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD is manifested by strained relationships with his wife and eldest son, disturbances of mood and motivation, depressed mood, anxiety, nightmares, flashbacks, chronic sleep impairment, impairment of short and long term memory, difficulty concentrating, and flattened affect, suicidal ideation, periods of violence, and increased cognitive decline, which are productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).





Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's service treatment records, VA medical records, and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in January 2009, August 2012, and February 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's PTSD on his daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 
 
Service connection was established in an April 2009 rating decision, which granted a 30 percent rating from July 18, 2008.  The Veteran appealed the decision.  In a December 2009 Decision Review Officer (DRO) decision, the RO granted an increased rating to 50 percent, effective July 18, 2008.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2013) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2013) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers). 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

A July 2008 private treatment record from Dr. Anderson indicated the Veteran reported persistent experiencing in response to trauma cues, persistent feelings of detachment from others, markedly diminished interest and participation in significant activities relative to behavior prior to military service, restricted affect, insomnia, irritability, fatigue, loss of energy, hypervigilance, cognitive difficulties, and concentration problems.  The Veteran denied suicidal and homicidal ideation, though he reported recurrent thoughts of death.

The examiner noted the Veteran had normal impulse control, speech, and thought content; however, the examiner noted the Veteran's form of thought was remarkable for circumstantiality.  Affect was normal, stable, and appropriate.  The Veteran was oriented to person, place, and time.  His attention fell below normal limits, as did his concentration abilities and memory for immediate and recent past events.  Recent events and remote memory were noted to be intact.  Judgment and insight appeared to fall below normal limits.  PTSD and depressive disorder not otherwise specified (NOS) was diagnosed, and the Veteran was assigned a GAF score of 57.

The Veteran was afforded a VA examination in January 2009.  During the examination, he reported experiencing trouble with sleep, nightmares related to his stressors from Desert Storm approximately twice a week, intrusive thoughts, anxiety, verbal anger,  irritability, and hypervigilance.  He complained of problems with focus and concentration.  He denied suicidal ideation.  He reported having been married three times and divorced twice, and said that he exhibited verbal anger and irritability in his current marriage, but denied physical violence.  He said he maintained a positive relationship with his two younger children.  He also reported a few close friends with whom he socializes occasionally.

On evaluation, the examiner noted the Veteran's mood was dysphoric and range of affect was restricted.  He was alert, responsive, and cooperative.  The Veteran's immediate, recent, and remote memories were satisfactory, and he was oriented in all spheres.  Speech was normal in rate and volume but emotional in tone when discussing his active duty stressors.  Thought process production was spontaneous and abundant, continuity of thought was goal-directed and relevant; however, thought content contained preoccupation with military stressor experiences.  There was no suicidal or homicidal ideation, and delusions, ideas of reference, and feelings of unreality were all absent.  Abstract ability was satisfactory and concentration was intact.  The Veteran's judgment was intact, but his insight was limited.  The examiner assigned a GAF score of 50, and noted the Veteran's current symptoms were in the "serious range."

According to a July 2009 private treatment record conducted by telephone, the Veteran reported that he continued to experience nightmares, avoidance of thoughts, feelings, activities, and places associated with the traumatic experiences, feelings of detachment from others, lack of goals, insomnia, significant difficulties with anger, difficulties concentrating, hypervigilance in the form of "walking his perimeter" (checking windows and door locks), and exaggerated startle responses.  He reported experiencing a "variable mood" most of the day.  He also noted experiencing difficulty with decision-making and panic attacks in conjunction with these difficulties, though the frequency of attacks was not noted.  The Veteran noted relationship difficulties with his eldest son.

On evaluation, the examiner noted the Veteran's impulse control appeared to fall below normal limits, speech was normal in terms of manner and content, and form of thought and thought content were normal.  Suicidal and homicidal ideation and perceptual abnormalities were denied.  Affect was normal, stable, and appropriate during the evaluation, though the Veteran said he felt "like crying" when asked to describe his mood.  Concentration fell below normal limits, as did immediate memory, recent memory, and recent past events memory, though remote memory appeared intact.  Judgment and insight appeared to fall below normal limits.  The examiner assigned a GAF score of 50.

During private treatment for his PTSD in January 2010, the Veteran reported intensification of his nightmares due to images he saw of the earthquake in Haiti, and also experienced nightmares relating to the first three nights of a convoy with which he had worked in the Southwest Asia Theater.  He also reported marked problems with fatigue, and intensification of his anger, irritability, and concentration difficulties.  He noted experiencing chest tightening and avoidance in response to unanticipated circumstances, and being overwhelmed by "little things."  He also said his depression had worsened, and reported that his eldest son told the Veteran he no longer needed the Veteran in his life and desired no further contact.  

On evaluation by telephone, the examiner noted the Veteran's impulse control fell below normal limits, speech was normal for manner and content, as was form of thought and thought content.  Suicidal and homicidal ideation and perceptual abnormalities were denied.  When asked about his mood, the Veteran reported that he felt "real low, beat up."  Affect was somewhat blunted though stable, and was appropriate for the discussion.  Memory for immediate and recent past events fell below normal limits, though memory for recent and remote was intact.  Judgment and insight fell below normal limits.  The examiner continued the GAF score of 50.

According to a February 8, 2012 private treatment record, the Veteran reported an ongoing need for social isolation due to his "short fuse," and that his wife "continued to take the heat" from him losing his temper.  He reported a tendency to throw items and slam doors.  The Veteran also reported being apprehensive, though was unsure of the cause.  The Veteran indicated his relationship with his eldest son had not improved.  

On evaluation by telephone, the examiner reported the Veteran's endorsement of suicidal ideation, in the form of "running [his] car into something," though plans, time frames, and immediate intent were not apparent.  Homicidal ideation and perceptual abnormalities continued to be denied.  Affect was somewhat blunted but stable and appropriate.  The examiner assigned a GAF score of 43.

The Veteran was afforded a VA examination in August 2012.  The Veteran reported that his marriage was strong, and that while he still occasionally exhibits verbal anger, overall the interactions between him and his wife are positive.  The Veteran reported no change in the relationships with his children.  The Veteran reported that he and his wife went to dinner with friends and visited friends regularly, and that he had a good social network.  The Veteran also reported that he started a part-time job in 2010, which he enjoyed because socializing with others "is therapy for me.  I need that."  He also denied any suicide attempts since his last VA examination and reported having no suicidal thoughts.

On evaluation, the examiner noted the Veteran had a restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and exaggerated startle response, all of which were clinically significant.  The examiner also noted symptoms including depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory, and flattened affect.  The examiner described the severity of the Veteran's symptoms as consistent with occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 57.

VA medical records from 2010 indicate the patient received outpatient care for his PTSD.  In August 2012 the Veteran reported experiencing panic attacks a few times a day, and that he felt "a knot in his stomach" most of the time.  A record from December 2012 noted that the patient was more forgetful and distracted than before, while his other psychiatric symptoms remained on par with their previous levels.  A March 2013 treatment record noted the Veteran had a diagnosis of dementia due to Alzheimer's disease.  A subsequent March 2013 neuro psychology consultation note indicated a diagnosis of mild cognitive impairment, but suggested that the impairment could be early-stage Alzheimer's disease.  Testing using the Beck Depression Inventory indicated the Veteran's depression was moderate to severe, with moderate symptoms including sadness, guilt, worthlessness, and loss of interest in sex, and severe symptoms including loss of interest, inability to cry, and difficulty concentrating.  At this time the Veteran's wife reported that the Veteran's memory seemed worse than it had been a year ago, and that she felt more responsible for helping the Veteran remember things and helping him find misplaced items.  She also said the Veteran was much less social than he had previously been and that he seemed more depressed lately.  In April 2013 the Veteran reported feeling like crying all the time and said he had no energy.  Throughout his treatment the Veteran's psychiatric symptoms remained at their previous levels, and the Veteran had no further instances of suicidal ideation or reports of physically violent behavior.  Additionally, the Veteran's GAF score ranged between 55 and 65 throughout this period.

When examined by VA in February 2014, the Veteran reported symptoms including depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, impairment of short and long term memory, flattened affect, and disturbances of mood and motivation.

On evaluation, the examiner noted diagnoses of PTSD and major depressive disorder.  The examiner attributed depressed mood and lack of interest to the major depressive disorder, and attributed the Veteran's anxiety, nightmares, flashbacks, hypervigilance, and excessive startle response to his PTSD.  The examiner described the severity of the Veteran's symptoms as consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood.  The examiner also noted that it was not possible to differentiate the portion of impairment caused by each mental disorder, describing the impairment as global and general in nature.  The examiner also found that the Veteran was not competent to manage his financial affairs, noting that the Veteran's wife had power of attorney.  The examiner assigned a GAF score of 45.

The Board concludes that the objective medical evidence shows a disability picture that more nearly approximates the assignment of a 70 percent disability rating for the entire period on appeal.  See 38 C.F.R. § 4.7 (2013).  The Board finds noteworthy the strained nature of the Veteran's relationships with his wife and eldest son due to his PTSD symptoms, typified by frequent verbal altercations with his wife, as well as the Veteran's disturbances of mood and motivation, depressed mood, anxiety, nightmares, flashbacks, chronic sleep impairment, impairment of short and long term memory, difficulty concentrating, and flattened affect.  Also noteworthy was the Veteran's endorsement of suicidal ideation and reports as to his short temper and tendency to throw items and slam doors, as well as the February 2014 examiner's finding that the Veteran was not competent to manage his financial affairs.  The Board also notes the Veteran's wife reports regarding the degradation of the Veteran's cognitive abilities over the course of the appeal period.  Additionally, the Board was persuaded by the Veteran's GAF scores, which averaged around 50, indicating serious symptoms and serious impairment in social, occupational, or school functioning.  The Board notes that the Veteran's GAF scores appeared higher according to VA treatment records; however, given the objective medical evidence noted above, the symptomatology manifested and the severity thereof more nearly approximates the criteria for a 70 percent rating. 

The Board acknowledges that the results of the VA examinations and the symptoms described in VA and private records do not indicate that the Veteran experienced all of the symptoms associated with 70 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. 436.  Given the persistence and severity of the Veteran's symptoms as described in the medical evidence of record, in particular suicidal ideation, unprovoked irritability with angry outbursts and violent tendencies, in addition to the progression of cognitive decline over the course of the appeal period, the Board finds that the rating as assigned appropriately reflects all the evidence of record.  See 38 C.F.R. § 4.126(a) (2013).

The evidence does not support a disability rating in excess of 70 percent at any point during the appeal period.  The Veteran has not been shown to exhibit symptoms such as gross impairment in thought processes, grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting self or others, or disorientation to time or place, all of which would warrant a 100 percent disability rating.  Nor has he experienced other symptoms on a par with the level of severity exemplified in these manifestations.  In this regard, it is noted that he was able to work a part-time job and continues to have a relationship with his wife, several children and friends.  Accordingly, entitlement to a rating in excess of 70 percent for any period of time on appeal is not warranted.

In sum, the Board finds that the above symptoms more closely approximate occupational and social impairment with deficiencies in most areas, as contemplated by the higher 70 percent rating.  38 U.S.C.A. § 5107 (West 2002).  The Board finds that the rating assigned appropriately reflects all the evidence of record.  See 38 C.F.R. § 4.126(a) (2013).

As noted above, since the Veteran has been diagnosed as having major depressive disorder, mild cognitive impairment, and dementia due to Alzheimer's disease (early) in addition to the service-connected PTSD.  The symptoms attributable to these other conditions have not been satisfactorily disassociated from his service-connected PTSD.  Therefore, the Board has considered all psychiatric symptoms, including cognitive impairment, in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In particular, the Veteran's strained relationships with his wife and eldest son, disturbances of mood and motivation, depressed mood, anxiety, nightmares, flashbacks, chronic sleep impairment, impairment of short and long term memory, difficulty concentrating, suicidal ideation, and physically violent tendencies, which result in occupational and social impairment with deficiencies in most areas are contemplated by the Diagnostic Code 9411.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's PTSD.  See 38 C.F.R. § 4.1 (2013).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  PTSD is the Veteran's only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his PTSD renders him unable to secure of follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

For the entire period on appeal, entitlement to a disability rating of 70 percent, but no higher, is granted.


REMAND

The Veteran filed a timely Notice of Disagreement in May 2009 with respect to the denial of service connection for degenerative arthritis of the right knee and hips, chronic fatigue, skin disorder, and peripheral neuropathy of the lower extremities.  No Statement of the Case has been issued with respect to those issues; thus, the Board is obligated to remand those claims.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran a Statement of the Case as to the issues of entitlement to service connection for degenerative arthritis of the right knee and hips, chronic fatigue, skin disorder, and peripheral neuropathy of the lower extremities.  Inform the Veteran that in order to perfect an appeal of these claims, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


